DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The disclosure is objected to because of the following informalities:
Page 2, lines 18-20 recite “The display device further includes a memory in which the deep neural network is stored, and the memory receives data from an outside to update the deep neural network” (emphasis added).  Examiner believes this may be a minor translation error.  

Appropriate correction is required.


Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “the display device of claim 1, discussed above, further comprising a memory in which the deep neural network is stored, wherein the memory is configured to receive data from an outside to update the deep neural network” (emphasis added).  Examiner believes this may be a minor translation error.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (USPN 2020/0202772) in view of Kim et al. (USPN 2020/0020303).

With respect to claim 1, Ji teaches a display device (Figs. 1-13.  At least Fig. 1 and paragraph [0041] teach a display device) comprising: 
a controller configured to receive an image data and to convert the image data to output a first converted image data and a second converted image data (Figs. 1-13.  At least Figs. 2, 3 and 8 and paragraphs [0098]-[0099] and [0186]-[0191] ; and 
a display panel configured to display an image corresponding to the first converted image data and the second converted image data (Figs. 1-13.  At least Figs. 1 and 2 and paragraph [0041] teach a display), 
the controller comprising: 
a detector configured to separate the image data into first image data corresponding to a first image recognized as a non-afterimage component and second image data corresponding to a second image recognized as an afterimage component (Figs. 1-13.  At least Figs. 2, 3 and 8-10 and paragraphs [0188]-[0209] teach separating image data into an unfixed/no fixed region corresponding to a non-afterimage component and a fixed region corresponding to an afterimage component); 
a compensator configured to control a luminance value of the second image data (Figs. 1-13.  At least Figs. 2, 3 and 8-10 and paragraphs [0211]-[0251] teach correction of luminance in a fixed region using a correction rate); and 
a converter configured to convert the first image data to the first converted image data (Figs. 1-13.  At least Figs. 2, 3 and 8-10 and paragraphs [0098]-[0099] teach conversion of an image including frame rate) and to convert the second image data to the second converted image data (Figs. 1-13.  At least Figs. 2, 3 and 8-10 and paragraphs [0098]-[0099] teach conversion of an image including luminance). 

using a pre-trained deep neural network; a compensator configured to output a compensation signal to control a luminance value of the second image data; and a converter configured to convert the first image data to the first converted image data and to convert the second image data to the second converted image data based on the compensation signal (emphasis added).
Kim teaches a known technique using a deep neural network and compensation signal to control a luminance of an afterimage component (Figs. 4-9).  Specifically, Kim teaches a detector configured to separate the image data into first image data corresponding to a first image recognized as a non-afterimage component and second image data corresponding to a second image recognized as an afterimage component using a pre-trained deep neural network (Figs. 4-9 and paragraphs [0033], [0057], [0058] [0075]-[0082] teach use of a deep neural network to identify and compensate for afterimage and burn in problems); a compensator configured to output a compensation signal to control a luminance value of the second image data (Figs. 4 and 5 and paragraphs [0067]-[0073], [0108]-[0110] and [0122]-[0130] teach a luminance adjustment value); and a converter configured to convert the second image data to the second converted image data based on the compensation signal (Figs. 4-9 and paragraphs [0067]-[0073], [0108]-[0110] and [0122]-[0130] teach using the luminance adjustment value to create a converted afterimage component).

Kim’s known technique of using a deep neural network and compensation signal to control a luminance of an afterimage component would have been recognized by one skilled in the art as applicable to the base process/product of Ji and the results would have been predictable and resulted in a detector configured to separate the image data into first image data corresponding to a first image recognized as a non-afterimage component and second image data corresponding to a second image recognized as an afterimage component using a pre-trained deep neural network; a compensator configured to output a compensation signal to control a luminance value of the second image data; and a converter configured to convert the first image data to the first converted image data and to convert the second image data to the second converted 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
With respect to claim 2, Ji in view of Kim teach the display device of claim 1, discussed above.  However, Ji in view of Kim fail to expressly teach wherein the deep neural network performs a semantic segmentation on the image data to separate the image data into the first image data and the second image data. 
Examiner takes official notice it is well known in the neural network art to perform semantic segmentation on an image.
Ji in view of Kim teaches a base process/product of using a neural network to analyze and separate image data which the claimed invention can be seen as an improvement in that the deep neural network performs a semantic segmentation on the image data to separate the image data into the first image data and the second image 
Official notice’s known technique of using a neural network to perform semantic segmentation on an image would have been recognized by one skilled in the art as applicable to the base process/product of Ji in view of Kim and the results would have been predictable and resulted in wherein the deep neural network performs a semantic segmentation on the image data to separate the image data into the first image data and the second image data which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 3, Ji in view of Kim teach the display device of claim 2, discussed above.  However, Ji in view of Kim fail to expressly teach wherein the deep neural network comprises a fully convolutional neural network. 
Examiner takes official notice that fully convolutional neural networks are well known in the neural network art.

Official notice’s known technique using fully convolutional neural networks would have been recognized by one skilled in the art as applicable to the base process/product of Ji in view of Kim and the results would have been predictable and resulted in the deep neural network comprising a fully convolutional neural network which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 4, Ji in view of Kim teach the display device of claim 1, discussed above, further comprising a memory in which the deep neural network is stored (Kim, paragraph [0131]). 

Examiner takes official notice that remote updates are well known in the neural network art.
Ji in view of Kim teaches a base process/product of a deep neural network stored in memory which the claimed invention can be seen as an improvement in that the memory is configured to receive data from an outside to update the deep neural network.  Official notice teaches a known technique providing remote updates to neural networks that is comparable to the base process/product.
Official notice’s known technique providing remote updates to neural networks would have been recognized by one skilled in the art as applicable to the base process/product of Ji in view of Kim and the results would have been predictable and resulted in the memory being configured to receive data from an outside to update the deep neural network which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 5, Ji in view of Kim teach the display device of claim 1, discussed above, wherein the compensation signal comprises at least one of a first compensation signal that decreases a luminance value of high luminance data of the second image data (Li, Fig. 8 and paragraph [0173]; and Kim, paragraph [0070] teach decreasing luminance), a second compensation signal that increases a luminance value of low luminance data of the second image data, and a third compensation signal that maintains a luminance value of the second image data (Li, Fig. 8 and paragraph [0173]; and Kim, paragraph [0070] teach decreasing luminance.  Kim, paragraph [0072] further teaches adjusting luminance in general). 

Claim 15, a computer-implemented method, corresponds to and is analyzed and rejected for substantially the same reasons as the display device of Claim 1, discussed above.

The further limitations of claim 16 are rejected for substantially the same reasons as claim 2, discussed above.


Allowable Subject Matter
Claims 6-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches the separation of image and afterimage components (see at least Ji USPN 2020/0202772).  The prior art of record further teaches classification of afterimage components (see at least Fig. 8 of Kim et al. USPN 2020/0020303).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed afterimage compensation where the afterimage component is further classified as a first or a second afterimage component having a transmittance higher than a transmittance of the first afterimage component.
Specifically, the prior art of record fails to teach or suggest the claimed “display device of claim 5, wherein the afterimage component is classified into a first afterimage component and a second afterimage component having a transmittance higher than a transmittance of the first afterimage component, and the compensator comprises a first determiner that determines whether the second image is recognized as the first afterimage component or the second afterimage component” (claim 6); and “method of claim 16, wherein the afterimage component is classified into a first afterimage component and a second afterimage component having a transmittance higher than a transmittance of the first afterimage component, and the outputting of the compensation signal comprises determining whether the second image is recognized as the first afterimage component or the second afterimage component” (claim 17). 

 Claims 7-14 and 18-20 are dependent on claims 6 and 17, respectively, and objected to for substantially the same reasons, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Johnson (USPN 2021/0279871) teaches the use of a neural network to perform semantic segmentation on an image;
Karmatha et al. (USPN 2020/0234447) teaches a convolutional neural network and semantic segmentation;
Martin et al. (USPN 2018/0247549) teaches remote updates for a neural network;
Lee et al. (USPN 2020/0211503) and Zhang et al. (USPN 2020/0365118) teach a neural network;
Zhan (USPN 2015/0154939), Aurongzeb et al. (USPN 2019/0278323) and Lee (USPN 2007/0146237) teach afterimage compensation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623